         Case 3:19-cv-00576-MMD-WGC Document 55 Filed 07/29/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     *Alicia R. Intriago
3
     Assistant Federal Public Defender
4    California State Bar No. 320102
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Alicia_intriago@fd.org

8    *Attorney for Petitioner Jermaine Jamaica Campbell, Sr.

9
                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11

12
     Jermaine Jamaica Campbell, Sr.,           Case No. 3:19-cv-00576-MMD-WGC
13
                 Petitioner,                   Order Granting Unopposed
14                                             Motion to Extend Time for
           v.
                                               Filing     Opposition       to
15
     Quentin Byrne, Warden, et al.,            Respondents’ Motion to Dismiss
16
                 Respondents.                  (Second Request)
17

18

19

20

21

22

23

24

25

26
                              P O I N T S ADocument
          Case 3:19-cv-00576-MMD-WGC        N D A U T H55
                                                        O R IFiled
                                                              T I E S07/29/21 Page 2 of 3




1
             Petitioner Jermaine Campbell respectfully asks this Court to enter an Order
2
     extending his deadline for filing an opposition to Respondents’ motion to dismiss by
3
     14 days until August 11, 2021.
4
             Undersigned counsel e-mailed Respondents’ counsel on July 27, 2021, who does
5
     not oppose this extension. This is Mr. Campbell’s second request for an extension of
6
     time.
7
             Counsel   has    been   diligently   working    on   Mr.   Campbell’s    opposition.
8
     Unfortunately, she needs an additional 14 days to complete the opposition in light of
9
     the complexity of the response, her recent schedule, upcoming deadlines, and
10
     unexpected medical leave. In the past two months, besides case management
11
     responsibilities including but not limited to reviewing materials in a recently
12
     assigned case and preparing documents for expert review, counsel has filed: a reply
13
     brief in support of an amended habeas petition in Grant v. Byrne, No. 3:16-cv-00104-
14
     MMD-CLB (D. Nev.); two motions to strike or for more definite statement and their
15
     respective reply briefs in Herrada-Gonzalez v. Howell, No. 2:20-cv-01013-GMN-DJA
16
     (D. Nev.), and Coleman v. Gittere, No. 3:19-cv-00172-RCJ-WGC (D. Nev.); and an
17
     application for certificate of appealability in Finias v. Baker, No. 21-15948 (9th Cir.).
18
     She also travelled to Northern Nevada from June 10 to June 13, 2021, to make prison
19
     visits to Lovelock Correctional Center as well as to Ely State Prison from June 23 to
20
     June 25, 2021, to make prison visits. More recently, counsel attended a National
21
     Association of Criminal Defense Lawyers’ conference in Milwaukee, Wisconsin, from
22
     July 21 through July 24, 2021. Accordingly, counsel seeks additional time to complete
23
     and file the opposition.
24
             This motion is not filed for the purpose of delay, but in the interests of justice,
25
     as well as in the interest of Mr. Campbell.
26




                                                   2
         Case 3:19-cv-00576-MMD-WGC Document 55 Filed 07/29/21 Page 3 of 3
          Accordingly, counsel respectfully requests that this Court grant a 14-

     day extension of time for filing the opposition up to and including August 11,

1    2021, in order for the effective and thorough representation of Mr. Campbell.

2

3

4          Dated July 28, 2021.
5                                                  Respectfully submitted,
6                                                  Rene L. Valladares
7                                                  Federal Public Defender

8                                                  /s/ Alicia R. Intriago
                                                   Alicia R. Intriago
9                                                  Attorney for Petitioner
10

11

12

13                                                 IT   IS SO ORDERED:

14

15                                                 ______________________________
                                                   MIRANDA M. DU
16                                                 CHIEF DISTRICT JUDGE
17                                                         7/29/2021
                                                   Dated: ________________________
18

19

20

21

22

23

24

25

26




                                               3
